Slip Op. 00-92

          UNITED STATES COURT OF INTERNATIONAL TRADE

              BEFORE:   RICHARD W. GOLDBERG, JUDGE


FORMER EMPLOYEES OF SIMPSON
PASADENA PAPER COMPANY,
                   Plaintiffs,

         v.                               Court No. 99-04-00249

HERMAN, UNITED STATES
SECRETARY OF LABOR,

                   Defendant.


                         JUDGMENT ORDER

     On January 26, 2000, the Court remanded the U.S. Department of
Labor’s (“the Department”) negative determination regarding
eligibility to apply for trade adjustment assistance under the Trade
Act of 1974 with instructions that the Department conduct a survey of
Simpson Pasadena Paper Company’s customers. On June 9, 2000, the
Department filed a Notice of Revised Determination on Remand
(“Revised Determination”), certifying that
          [a]ll workers of Simpson Pasadena Paper Company, Pasadena,
          Texas, who became totally or partially separated from
          employment on or after November 13, 1997, through two
          years from the date of this issuance, are eligible to
          apply for adjustment assistance under Section 223 of the
          Trade Act of 1974.
     Upon consideration of the Revised Determination, and upon all
other papers filed herein, it is hereby

    ORDERED that the case is DISMISSED.

    SO ORDERED.

                              ____________________________
                                   Richard W. Goldberg
                                          JUDGE
Date:    August 1, 2000
         New York, New York